Citation Nr: 0123382	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (Chapter 30).


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1992.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.  



REMAND

A preliminary review of the record discloses that in the 
veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) 
dated in July 1999, he requested a hearing before a Member of 
the Board at the RO.  The veteran was also asked in an August 
2001 letter from the Board whether he still requested a 
hearing, and if so at what location.  The veteran indicated 
that he desired a hearing in Hawaii.  

In addition to the foregoing, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  This law sets forth requirements 
for notification and assisting a claimant in developing the 
facts pertinent to his or her claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Id.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  Time permitting before the veteran's 
hearing, the RO is requested to undertake 
any development necessary to comply with 
the Veterans Claims Assistance Act of 
2000 and 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in Hawaii as soon as possible.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




